Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be done without serious burden.  This is not found persuasive because as evidenced by the separate classifications there would be at least a serious search burden.  
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange with a frusto-conical surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The structure and function of the “thread boss” is unclear for three reasons:  first, it is unclear how the thread would continue onto the cylindrical flange because of the shoulder formed between the flange and the shank;  second, it is unclear what is meant by the thread boss is facing a cylindrical direction; and finally it is unclear how it would functions as a thread lock.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedeschi (US 8,556,556).  In considering the embodiment shown in Figs. 2A-3B, Tedeschi discloses a foreign material exclusion plug (13) comprising: a cylindrical body with an external thread (42); a top surface (44); a slot (51) in the top surface configured to receive a tool; a breakaway tab (45) formed integral with the top surfaces extending away from the top surface configured to break at a base when a sufficient lateral or torque force is applied and; a flange (50) is shown to include a frusto-conical surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cor (US 9,080,590) in view of Tedeschi.  In considering the embodiment shown in Figs. 8-9 and 13A-D, Van Cor discloses a coupling system comprising: a structural threaded coupler (210, 211) comprising an internally threaded cylindrical structure (213) and an internally threaded conical countersink (212); a foreign material exclusion plug (201) comprising a threaded cylindrical body (203) and a threaded frusto-conical flange (202);  wherein the foreign material extrusion plug engages with the structural threaded coupler to form a flush mount (Fig. 8, far right) where the thread on the flange includes a “thread boss” to provide a thread lock and a material exclusion (sentence bridging columns 15 and 16).  Van Cor does not disclose the material exclusion plug having an upper surface with a slot and a breakaway tab.  Tedeschi discloses a foreign material exclusion plug (13) including: a top surface (44); a slot (51) in the top surface configured to receive a tool; a breakaway tab (45) formed integral with the top surfaces extending away from the top surface configured to break at a base when a sufficient lateral or torque force is applied.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the top surface of the foreign material exclusion plug of Van Cor with a slot and tab as disclosed in Tedeschi so that the foreign material exclusion plug can be efficiently install and removed structural threaded coupler.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gryctko (US 4,199,216) is cited to teach a flush mounted plug where a breakaway part is positioned over a slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677